Exhibit 10.4

EXECUTION COPY

PURCHASE AGREEMENT

Dated as of August 1, 2006

By and Among

EU-Hotel Pte Limited,

Paris Properties PTE Limited

and

SHC Prague InterContinental, L.L.C.

Paul, Hastings, Janofsky & Walker (Europe) LLP

Solicitors and Registered Foreign Lawyers

88 Wood Street

London EC2V 7AJ

Tel: +44 20 7710 2000

Fax: +44 20 7796 2233

Ref: MJE/EB/43909.00026



--------------------------------------------------------------------------------

1.    DEFINITIONS; PURCHASE AND SALE; CLOSING    4    1.1.    Definitions    4
   1.2.    Purchase and Sale    5    1.3.    Price    5    1.4.    Closing Date
   6    1.5.    Transactions to be Effected on or before Closing    6    1.6.   
Section Intentionally Deleted    8 2.    REPRESENTATIONS AND WARRANTIES RELATING
TO SELLER AND THE EUH SHARES AND PPP AND
THE SHAREHOLDER DEBT    8    2.1.    Representations and warranties of Seller   
8       2.1.1.    Organisation and Power    8       2.1.2.    Authority;
Execution; Enforceability    8       2.1.3.    No Conflicts; Consents    8      
2.1.4.    Litigation    9       2.1.5.    Shares    9       2.1.6.    Reliance
   9    2.2.    Representations and warranties of PPP    10       2.2.1.   
Organisation and Power    10       2.2.2.    Authority; Execution;
Enforceability    10       2.2.3.    No Conflicts; Consents    10       2.2.4.
   Litigation    11       2.2.5.    Debt    11 3.    REPRESENTATIONS AND
WARRANTIES OF PURCHASER    11    3.1.    Organisation and Power    11    3.2.   
Authority; Execution and Enforceability    11    3.3.    No Conflicts; Consents
   12    3.4.    Litigation    12    3.5.    Availability of Funds    12    3.6.
   Reliance    12 4.    COVENANTS    13    4.1.    Confidentiality    13    4.2.
   Best Efforts    13    4.3.    Expenses; Transfer Taxes    13    4.4.   
Brokers or Finders    14    4.5.    Publicity    14    4.6.    Shareholders’
Agreement    14



--------------------------------------------------------------------------------

   4.7.    Further Assurances    14 5.    SECTION INTENTIONALLY DELETED    15 6.
   TERMINATION, AMENDMENT AND WAIVER    15    6.1.    Termination    15    6.2.
   Effect of Termination    15    6.3.    Amendments and Waivers    15 7.   
INDEMNIFICATION    15    7.1.    Indemnification by Seller    15    7.2.   
Indemnification by PPP    16    7.3.    Indemnification by Purchaser    16   
7.4.    Survival of Representations    16    7.5.    Limitation as to amount   
16    7.6.    Breach of Warranty    16 8.    GENERAL PROVISIONS    16    8.1.   
Assignment    16    8.2.    No Third-Party Beneficiaries    17    8.3.   
Attorney Fees    17    8.4.    Notices    17    8.5.    Interpretation; Exhibits
and Schedules; Certain Definitions    18    8.6.    Counterparts    22    8.7.
   Entire Agreement    22    8.8.    No Rescission    23    8.9.    Severability
   23    8.10.    Liability    23    8.11.    Governing Law    23 9.    WORKING
CAPITAL ADJUSTMENT    24    9.1.    Working Capital Statement    24    9.2.   
Working Capital Resolution.    24    9.3.    Adjustment to Consideration    25
10.    AUGUST PARTICIPATION PAYMENT    26

 

2



--------------------------------------------------------------------------------

Schedule 1    March 31 Working Capital Statement Exhibit A    Termination of
Investment Agreement Exhibit B    Termination of Shareholders Agreement Exhibit
C    Termination of Asset Management Agreement Exhibit D    Termination of
Memorandum of Understanding Exhibit E    Termination of Indemnity Agreement A
Exhibit F    Termination of Indemnity Agreement B Exhibit G    Amendment No. 1
to Subordination Agreement A Exhibit H    Amendment No. 4 to Loan Agreement No.
30580633 Exhibit I    Termination of Subordination Agreement B Exhibit J   
Termination of Subordination Agreement D Exhibit K    Notarial Deed Exhibit L   
Assignment of Debt

 

3



--------------------------------------------------------------------------------

PURCHASE AGREEMENT (this “Agreement”) dated as of 1 August 2006 (the “Effective
Date”), among:

 

(1) EU-HOTEL PTE LTD (company registration number 199904465K), a company
incorporated under the laws of Singapore with its registered address at 168
Robinson Road, Capital Tower #37-01, Singapore 068912 (“Seller”);

 

(2) PARIS PROPERTIES PTE LTD (company registration number 1996075862), a company
incorporated under the laws of Singapore with its registered address at 168
Robinson Road, Capital Tower #37-01, Singapore 068912 (“PPP” or “Assignor”); and

 

(3) SHC PRAGUE INTERCONTINENTAL, L.L.C. a Delaware limited liability company,
with registered offices at 2711 Centerville, Suit 400, Wilmington, Delaware,
19808, USA (“SPI”; or “Purchaser”).

WHEREAS:

 

(A) SHC Prague InterContinental B.V. is a private company with limited liability
organized and existing under the laws of the Netherlands (the “Company”);

 

(B) Seller is the legal and beneficial owner of 12,025 ordinary shares in the
Company (the “EUH Shares”);

 

(C) Purchaser is the legal and beneficial owner of 6,475 ordinary shares in the
Company;

 

(D) SHC Prague Repository B.V. is a private company with limited liability
organized and existing under the laws of the Netherlands (“Repository”);

 

(E) Seller is the legal and beneficial owner of 12,025 ordinary shares in
Repository (the “Repository Shares”);

 

(F) Purchaser is the legal and beneficial owner of 6,475 ordinary shares in the
Repository;

 

(G) PPP, an affiliate of Seller, has advanced a loan to the Company pursuant to
the Subordinated Promissory Note of which USD 1,002,411 of the principal amount
is presently outstanding (such outstanding amount together with accrued interest
being the “Shareholder Debt”);

 

(H) The Seller desires to sell to Purchaser the EUH Shares and the Repository
Shares (together the “Shares”), PPP desires to assign the Shareholder Debt and
the rights, duties and obligations under the Subordinated Promissory Note to
Purchaser and Purchaser desires to acquire the Shares from Seller and to acquire
the Shareholder Debt and the rights, duties and obligations under the
Subordinated Promissory Note from PPP, as more particularly set forth in this
Agreement.

Accordingly, the parties hereby agree as follows:

 

1. Definitions; Purchase and Sale; Closing

 

1.1. Definitions

Capitalised terms used herein have the meanings assigned thereto in
Section 8.5(b).

 

4



--------------------------------------------------------------------------------

1.2. Purchase and Sale

On the terms and subject to the conditions of this Agreement, at Closing:

 

  (a) Seller shall sell and transfer to Purchaser, and Purchaser shall purchase
from Seller, the Shares free from all Liens other than the Lien of the Aareal
Pledge, together with all rights attaching to the Shares at Closing;

 

  (b) The transfer of the Shares shall be effectuated by means of the Notarial
Deed, to be executed before the Notary on the Closing Date;

 

  (c) PPP shall assign and transfer to Purchaser, and Purchaser shall purchase
from PPP, the Shareholder Debt (free from all Liens other than the Subordination
Agreement A) and the rights, duties and obligations under the Subordinated
Promissory Note;

 

  (d) The assignment of the Shareholder Debt shall be effectuated by means of
the Assignment of Debt;

 

  (e) The purchase and sale of the Shares is referred to in this Agreement as
the “Shares Purchase”; and

 

  (f) The acquisition of the Shareholder Debt and the rights, duties and
obligations under the Subordinated Promissory Note is referred to in this
Agreement as the “Assignment of Debt”.

 

1.3. Price

 

  (a) The aggregate purchase price for the Shares and the Shareholder Debt (the
“Purchase Price”) is equal to (1) USD 69,082,704 (being the gross purchase price
for the Shares and the Shareholder Debt), plus (2) the March 31 Working Capital
Payment of USD 6,417,633, (items (1) and (2), in the aggregate, the “Closing
Consideration”), plus, if applicable, (3) the August Participation. The Closing
Consideration shall be payable by Purchaser to Seller (on behalf of Seller and
PPP) in cash, by means of a confirmed wire transfer through the bank account
(“kwaliteitsrekening”) of the Notary at ING Bank in Amsterdam, account number
020031300, swift code INGBNL2A to enable the Notary to pay the Closing
Consideration at Closing to the bank account of the Seller in the name of The
Northern Trust Chicago, account number 5186061000, swift code CNORUS44 and under
Beneficiary reference GSR01. The payment mentioned in the aforementioned
sentence will be made by the Notary on the Closing Date with same day value (or,
if paid on the following Business Day, to include any interest accrued thereon
as a result thereof).

 

  (b) The Closing Consideration portion relating to the March 31 Working Capital
Payment of the Purchase Price is subject to further adjustment in accordance
with Section 9 of this Agreement.

 

5



--------------------------------------------------------------------------------

1.4. Closing Date

 

  (a) Closing shall take place immediately following the execution of this
Agreement in the offices of DLA SchutGrosheide N.V., Purchaser’s Dutch lawyers,
located at ‘Meerparc’, Amstelveenseweg 638, 1081 JJ Amsterdam, The Netherlands,
provided, however that, in the event that any of the deliveries required under
Section 1.5.1 are not delivered by the Effective Date, Closing shall take place
on 3 August 2006. In that event the risks attached to the Shares, the
Shareholder Debt and the Company and Repository and their subsidiaries transfers
to the Purchaser as per the date of the Agreement.

 

  (b) With reference to the Rules of Professional Conduct (“Verordening beroeps-
en gedragsregels”) of the Royal Dutch Organisation of Civil Law Notaries
(“Koninklijke Notariële Beroepsorganisatie”) all parties declare expressly to
agree that: (1) DLA SchutGrosheide N.V. acts as counsel to the Purchaser in
connection with this Agreements and all related agreements and may act as
counsel for or on behalf of the Purchaser in the event of any dispute relating
to this Agreement or any related agreement and (2) the Notary executes the
Notarial Deed even though he is affiliated with DLA SchutGrosheide N.V. as civil
law notary, provided that Notary shall act independently of both the Seller and
the Purchaser and shall issue a statement to the Seller to that effect.

 

1.5. Transactions to be Effected on or before Closing

 

1.5.1 At or prior to Closing, the following documents shall be executed and
delivered:

 

  (a) Seller and the other party to the Investment Agreement shall execute a
termination agreement, substantially in the form of Exhibit A, terminating the
Investment Agreement with effect from and including Closing;

 

  (b) Seller and Purchaser shall execute a termination agreement, substantially
in the form of Exhibit B, terminating the Shareholders’ Agreement with effect
from and including Closing;

 

  (c) Seller and the other parties to the Asset Management Agreement shall
execute a termination agreement, substantially in the form of Exhibit C,
terminating the Asset Management Agreement with effect from and including
Closing;

 

  (d) Seller and the other parties to the Memorandum of Understanding shall
execute a termination agreement, substantially in the form of Exhibit D,
terminating the Memorandum of Understanding with effect from and including
Closing;

 

  (e) Seller shall by written notice in the form of Exhibit E to the other party
terminate the Indemnity Agreement A and the other party shall acknowledge and
agree to such termination;

 

6



--------------------------------------------------------------------------------

  (f) Seller shall by written notice in the form of Exhibit F to the other party
terminate the Indemnity Agreement B and the other party shall acknowledge and
agree to such termination;

 

  (g) Purchaser and the other parties to the Subordination Agreement A shall
execute Amendment No. 1 to Subordination Agreement A, substantially in the form
of Exhibit G, with effect from and including Closing;

 

  (h) Aareal Bank AG and the Company shall execute Amendment to Loan Agreement
No 30580633, substantially in the form of Exhibit H, with effect from and
including Closing;

 

  (i) Aareal Bank AG and the Seller shall execute the Statement of Satisfaction
of Registered Charge and the Seller shall execute the Letter of Authorisation;

 

  (j) Seller and the other parties to the Subordination Agreement B shall
execute a termination agreement, substantially in the form of Exhibit I,
terminating the Subordination Agreement B with effect from and including
Closing; and

 

  (k) PPP and the other parties to the Subordination Agreement D shall execute a
termination agreement, substantially in the form of Exhibit J, terminating the
Subordination Agreement D with effect from and including Closing.

 

1.5.2 At Closing the following actions shall take place. The actions shall take
place in the order prescribed in this Clause. Seller and Purchaser shall not be
obliged to proceed with the following actions if not all actions listed in
Section 1.5.1 have taken place. Seller and Purchaser shall not be obliged to
proceed with the next action in Section 1.5.2 if not all preceding actions in
that Section have taken place.

 

  (a) Purchaser shall deliver (or procure the delivery) to Seller of a certified
copy of the minutes of the board of directors of Purchaser and/or appropriate
authority of Purchaser, in each case authorising the execution of and the
performance by Purchaser of its obligations under this Agreement;

 

  (b) Seller shall deliver (or procure the delivery) to Purchaser of a certified
copy of the written resolutions of the board of directors of Seller and/or
appropriate authority of Seller, in each case authorising the execution of and
the performance by Seller of its obligations under this Agreement;

 

  (c) PPP shall deliver (or procure the delivery) to Purchaser of a certified
copy of the written resolutions of the board of directors of PPP and/or
appropriate authority of PPP, in each case authorising the execution of and the
performance by PPP of its obligations under this Agreement;

 

  (d) Purchaser shall procure that the Closing Consideration shall have been
received by the Notary;

 

7



--------------------------------------------------------------------------------

  (e) Seller and Purchaser shall execute the Notarial Deed (executed in the
presence of the Notary) in the form of Exhibit K;

 

  (f) PPP and Purchaser shall execute and deliver the Assignment of Debt in the
form of Exhibit L;

 

  (g) The Notary shall pay the Closing Consideration to Seller.

If not all actions shall have been performed on or before the Closing Date the
parties shall do all that is within their power to unwind the actions that have
been performed as soon as reasonably possible.

 

1.6. Section Intentionally Deleted

 

2. Representations and Warranties Relating to Seller and the EUH Shares and PPP
and the Shareholder Debt

 

2.1. Seller hereby represents and warrants as of the Effective Date to Purchaser
as follows:

 

2.1.1. Organisation and Power

Seller is duly organised, validly existing under the laws of the jurisdiction in
which it is organised and has full power and authority and possesses all
governmental licenses, permits, authorisations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such licences, permits,
authorisations and approvals the lack of which, individually or in the
aggregate, have not had and could not reasonably be expected to have a material
adverse effect (i) on the ability of Seller to perform its obligations under
this Agreement or (ii) on the ability of such Seller to consummate the Shares
Purchase and the other transactions contemplated hereby except those in relation
to the Assignment of Debt (a “Seller Material Adverse Effect”).

 

2.1.2. Authority; Execution; Enforceability

Seller has full power and authority to execute this Agreement and to consummate
the Shares Purchase and any other transactions contemplated hereby except those
in relation to the Assignment of Debt. The execution by Seller of this Agreement
and the consummation by Seller of the Shares Purchase and the other transactions
contemplated hereby except those in relation to the Assignment of Debt have been
duly authorised by all necessary action. Seller has duly executed this Agreement
and this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

2.1.3. No Conflicts; Consents

The execution by Seller of this Agreement does not, and the consummation of the
Shares Purchase and the other transactions contemplated hereby except those in
relation to the Assignment of Debt and compliance by Seller with the terms
hereof will not conflict with, or result in any violation of or default (with or
without notice or

 

8



--------------------------------------------------------------------------------

lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of Seller under, any provision of (i) the organisational documents of
Seller except for the pre-emptive rights of Purchaser in relation to the Shares,
(ii) any contract, lease, licence, indenture, agreement, commitment or other
legally binding arrangement (a “Contract”) to which Seller is a party or
(iii) any judgment, order or decree (“Judgment”) given specifically against
Seller, other than, in the case of Sections (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and could not reasonably be
expected to have a Seller Material Adverse Effect. No material consent,
approval, license, permit, order or authorisation (“Consent”) of, or
registration, declaration or filing with, any state, local or foreign government
or any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign (a
“Governmental Entity”) is required to be obtained or made by or with respect to
Seller in connection with the execution and performance of this Agreement or the
consummation of the Shares Purchase or the other transactions contemplated
hereby except those in relation to the Assignment of Debt, other than those that
may be required solely by reason of Purchaser’s (as opposed to any third
party’s) participation in the Shares Purchase and the other transactions
contemplated hereby except those in relation to the Assignment of Debt.

 

2.1.4. Litigation

There are not any (a) outstanding Judgments against Seller, (b) proceedings
pending or to the knowledge of Seller, threatened against Seller
(c) investigations by any Governmental Entity that are pending or, to the
knowledge of Seller, threatened against Seller that, in any case, individually
or in the aggregate, have had or could reasonably be expected to have a Seller
Material Adverse Effect.

 

2.1.5. Shares

Seller has good and valid title to the Shares to be sold by it pursuant to the
terms hereof, free and clear of all Liens, save those granted in favour of
Aareal Bank AG in connection with or pursuant to the Loan Agreement or any
security document relating to the Loan Agreement. Other than this Agreement, the
Shareholders’ Agreement, the Asset Management Agreement, the Investment
Agreement, the Indemnity Agreement A and the Indemnity Agreement B, the
Memorandum of Understanding and the articles of association of the Company and
Repository, the Shares are not subject to any voting trust agreement or other
Contract, including any Contract restricting or otherwise relating to the
voting, dividend rights or disposition of such shares.

 

2.1.6. Reliance

Seller acknowledges and agrees that:

 

  (a) it did not enter into this Agreement on the basis of, and has not relied
upon, any representation or warranty or undertaking made by any person except
those

 

9



--------------------------------------------------------------------------------

expressly set out or referred to in this Agreement, and subject to Section 2.1.6
(b) below will make no claim in respect of such representation, warranty or
undertaking made by Seller or any person whatsoever.

 

  (b) Section 2.1.6 (a) shall not apply to any representation, warranty or
undertaking made fraudulently or as a result of wilful misconduct or to any
provision of this Agreement which was induced by, or otherwise entered into as a
result of fraud or wilful misconduct for which the remedies shall be all those
available under the law governing this Agreement.

 

2.2. PPP hereby represents and warrants as of the Effective Date to Purchaser as
follows:

 

2.2.1. Organisation and Power

PPP is duly organised, validly existing under the laws of the jurisdiction in
which it is organised and has full power and authority and possesses all
governmental licenses, permits, authorisations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such licences, permits,
authorisations and approvals the lack of which, individually or in the
aggregate, have not had and could not reasonably be expected to have a material
adverse effect (i) on the ability of PPP to perform its obligations under this
Agreement or (ii) on the ability of PPP to execute the Assignment of Debt (a
“PPP Material Adverse Effect”).

 

2.2.2. Authority; Execution; Enforceability

PPP has full power and authority to execute this Agreement and to execute the
Assignment of Debt. The execution by PPP of this Agreement and the execution by
PPP of the Assignment of Debt have been duly authorised by all necessary action.
PPP has duly executed this Agreement and this Agreement constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

2.2.3. No Conflicts; Consents

The execution by PPP of this Agreement does not, and the execution of the
Assignment of Debt and compliance by PPP with the terms hereof will not conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of PPP under,
any provision of (i) the organisational documents of PPP, (ii) any Contract to
which PPP is a party or (iii) any Judgment given specifically against PPP, other
than, in the case of Sections (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and could not reasonably be
expected to have a PPP Material Adverse Effect. No Consent of, or registration,
declaration or filing with, any state, local or foreign government or any court
of competent jurisdiction, administrative agency or commission or other
Governmental Entity is required to be obtained or made by or with respect to PPP
in connection with the execution and performance of this Agreement or the
execution of the Assignment of Debt or, other than those that may be required
solely by reason of Purchaser’s (as opposed to any third party’s) participation
in the Assignment of Debt.

 

10



--------------------------------------------------------------------------------

2.2.4. Litigation

There are not any (a) outstanding Judgments against PPP, (b) proceedings pending
or to the knowledge of PPP, threatened against PPP (c) investigations by any
Governmental Entity that are pending or, to the knowledge of PPP, threatened
against PPP that, in any case, individually or in the aggregate, have had or
could reasonably be expected to have a PPP Material Adverse Effect.

 

2.2.5. Debt

PPP has good and valid title to the Shareholder Debt to be sold by it pursuant
to the terms hereof, free and clear of all Liens other than the subordinations
pursuant to Subordination Agreement B and Subordination Agreement C. The Demand
Promissory Note has been paid and performed in full.

 

3. Representations and Warranties of Purchaser

Purchaser represents and warranties as of the Effective Date to each of Seller
and PPP as follows:

 

3.1. Organisation and Power

Purchaser is duly organised, validly existing and in good standing under the
laws of the jurisdiction in which it is organised and has full corporate power
and authority and possesses all governmental franchises, licenses, permits,
authorisations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets and to carry on its business as presently
conducted, other than such franchises, licenses, permits, authorisations and
approvals the lack of which, individually or in the aggregate, have not had and
could not reasonably be expected to have a material adverse effect on the
ability of Purchaser to consummate the Shares Purchase and Assignment of Debt
and the other transactions contemplated hereby (a “Purchaser Material Adverse
Effect”).

 

3.2. Authority; Execution and Enforceability

Purchaser has full power and authority to execute this Agreement and to
consummate the Shares Purchase and Assignment of Debt and any other transactions
contemplated hereby. The execution by Purchaser of this Agreement and the
consummation by Purchaser of the Shares Purchase and Assignment of Debt and the
other transactions contemplated hereby have been duly authorised by all
necessary action. Purchaser has duly executed this Agreement and this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

11



--------------------------------------------------------------------------------

3.3. No Conflicts; Consents

The execution by Purchaser of this Agreement does not, and the consummation of
the Shares Purchase and Assignment of Debt and the other transactions
contemplated hereby and compliance by Purchaser with the terms hereof will not
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of Purchaser under any provision of (i) the organisational documents of
Purchaser, (ii) any Contract to which Purchaser is a party or (iii) any Judgment
given specifically against Purchaser other than, in the case of Sections
(ii) and (iii) above, any such items that, individually or in the aggregate,
have not had and could not reasonably be expected to have a Purchaser Material
Adverse Effect. No Consent of, or registration, declaration or filing with, any
state, local or foreign government or any court of competent jurisdiction,
administrative agency or commission or other Governmental Entity is required to
be obtained or made by or with respect to Purchaser in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Shares Purchase and Assignment of Debt or the other transactions contemplated
hereby, other than those that may be required solely by reason of Seller’s (as
opposed to any third party’s) participation in the Shares Purchase and
Assignment of Debt and the other transactions contemplated hereby.

 

3.4. Litigation

There are not any (a) outstanding Judgments against Purchaser, (b) proceedings
pending or, to the knowledge of Purchaser, threatened against Purchaser or any
of its subsidiaries or (c) investigations by any Governmental Entity that are
pending or, to the knowledge of Purchaser, threatened against Purchaser or any
of its subsidiaries that, in any case, individually or in the aggregate, have
had or could reasonably be expected to have a Purchaser Material Adverse Effect.

 

3.5. Availability of Funds

Purchaser has, and will have on Closing Date, cash available or has existing
borrowing facilities that together are sufficient to enable it to consummate the
Shares Purchase and Assignment of Debt and all other transactions contemplated
hereby.

 

3.6. Reliance

Purchaser acknowledges and agrees that:

 

  (a) it did not enter into this Agreement on the basis of, and has not relied
upon, any representation or warranty or undertaking made by any person except
those expressly set out or referred to in this Agreement, and subject to
Section 3.6 (b) below will make no claim in respect of such representation,
warranty or undertaking made by Seller or any whatsoever.

 

  (b) Section 3.6 (a) shall not apply to any representation, warranty or
undertaking made fraudulently or as a result of wilful misconduct or to any
provision of this

 

12



--------------------------------------------------------------------------------

Agreement which was induced by, or otherwise entered into as a result of fraud
or wilful misconduct for which the remedies shall be all those available under
the law governing this Agreement.

 

4. Covenants

 

4.1. Confidentiality

 

  (a) Purchaser shall keep confidential, and cause its Affiliates and instruct
its and their officers, directors, employees and advisors to keep confidential,
all information relating to Seller and PPP provided to Purchaser by or on behalf
of Seller or PPP except as required by Applicable Law or administrative process
and except for information that is available to the public or becomes available
to the public other than as a result of a breach of this Section 4.1(a). The
covenant set forth in this Section 4.1(a) shall terminate five years after
Closing Date. Notwithstanding the above, the Purchaser may disclose information
concerning the Seller and transactions contemplated and/or effected hereunder
(including this Agreement) to Aareal Bank AG for the purpose of obtaining
consent of Aareal Bank AG to the sale and purchase of the Shares required
pursuant to Section 9.1, III, (e) of the Loan Agreement and fulfilling
information duties vis-à-vis Aareal Bank AG.

 

  (b) Seller shall keep confidential, and cause its Affiliates and instruct its
and their officers, directors, employees and advisors to keep confidential, all
information relating to Purchaser, the Company, Repository and each of their
respective subsidiaries, except as required by Applicable Law or administrative
process and except for information that is available to the public or becomes
available to the public other than as a result of a breach of this
Section 4.1(b). The covenant set forth in this Section 4.1(b) shall terminate
five years after Closing Date. Notwithstanding the above, the Seller may
disclose the foregoing information to its Affiliates and the Seller may disclose
information concerning the Purchaser and transactions contemplated and/or
effected hereunder (including this Agreement) to Aareal Bank AG for the purpose
of obtaining consent of Aareal Bank AG to the sale and purchase of the Shares
required pursuant to Section 9.1, III, (e) of the Loan Agreement and fulfilling
information duties vis-à-vis Aareal Bank AG.

 

4.2. Best Efforts

On the terms and subject to the conditions of this Agreement, each party shall
use its respective best efforts to cause Closing to occur, including taking all
reasonable actions necessary to comply promptly with all legal requirements that
may be imposed on it or any of its Affiliates with respect to Closing.

 

4.3. Expenses; Transfer Taxes

 

  (a) Whether or not Closing takes place, and except as set forth in
Section 4.3(b), Section 8.3 and Section 7, all costs, expenses, fees and taxes
incurred in

 

13



--------------------------------------------------------------------------------

connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring them. Each party shall use reasonable efforts to
avail itself of any available exemptions from any such taxes, costs, expenses or
fees and to cooperate with the other parties in providing any information and
documentation that may be necessary to obtain such exemptions.

 

  (b) The costs of the Notary and the fees of KPMG in calculating the working
capital portion of the Closing Consideration, the working capital adjustment set
forth in Section 9 and, if applicable, the “August Participation”, as set forth
in Exhibit M shall be shared equally between Seller and Purchaser.

 

4.4. Brokers or Finders

Each of Purchaser and Seller represents, as to itself and its Affiliates, that
no agent, broker, investment banker or other firm or person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
in connection with the transaction contemplated by this Agreement.

 

4.5. Publicity

No public release or announcement concerning the transactions contemplated
hereby shall be issued by any party without the prior consent of the other
parties (which consent shall not be unreasonably withheld), except as such
release or announcement may be required by law or the rules or regulations of
any securities exchange, in which case the party required to make the release or
announcement shall allow the other parties reasonable time to comment on such
release or announcement in advance of such issuance if such is permitted under
the relevant rules; provided, however, that each of Seller, the Company,
Repository and Purchaser may make internal announcements to their respective
employees that are consistent with the parties’ prior public disclosures
regarding the transactions contemplated hereby after reasonable notice to and
consultation with the other.

 

4.6. Shareholders’ Agreement

Seller and Purchaser acknowledge that notwithstanding Section 18 of the
Shareholders’ Agreement they hereby confirm their respective consent to the
Shares Purchase contemplated by this Agreement.

 

4.7. Further Assurances

From time to time, as and when requested by any party, each party shall execute
and deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions, as such other party may reasonably deem necessary or desirable to
consummate the transactions contemplated by this Agreement, provided that no
party may request anything under this Section 4.7 that would have the effect of
delaying Closing.

 

14



--------------------------------------------------------------------------------

5. Section Intentionally Deleted

 

6. Termination, Amendment and Waiver

 

6.1. Termination

Notwithstanding anything to the contrary in this Agreement, this Agreement may
be terminated and the Shares Purchase and the Assignment of Debt and any other
transactions contemplated by this Agreement abandoned at any time prior to or at
Closing only:

 

  (i) by the mutual prior written consent of all parties hereto; or

 

  (ii) by any party if all actions contemplated by Section 1.5 have been unwound
pursuant to Section 1.5 final sentence.

 

6.2. Effect of Termination

If this Agreement is terminated and the transactions contemplated hereby are
abandoned as described in Section 6.1, this Agreement shall become null and void
and of no further force and effect, except for the provisions of (i) Section 4.1
relating to the obligation of the parties to keep confidential certain
information and data obtained by them, (ii) Section 4.3 relating to certain
expenses, (iii) Section 4.4 relating to finder’s fees and broker’s fees,
(iv) Section 4.5 relating to publicity, (v) Section 6.1 and (vi) this
Section 6.2. Nothing in this Section 6.2 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement.

 

6.3. Amendments and Waivers

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.

 

7. Indemnification

 

7.1. Indemnification by Seller

From and after Closing, Seller shall remunerate to Purchaser any damage as
referred to in Section 6:96 and further of the Dutch Civil Code, suffered or
incurred by Purchaser to the extent arising from:

 

  (i) any breach of any Warranty of Seller contained in this Agreement which
survives Closing; and

 

  (ii) any other breach of the Agreement by Seller, including a breach of any
covenant of Seller contained in this Agreement requiring performance after
Closing Date.

 

15



--------------------------------------------------------------------------------

7.2. Indemnification by PPP

PPP shall remunerate to Purchaser any damages as referred to in Section 6:96 and
further of the Dutch Civil Code, suffered or incurred by Purchaser to the extent
arising from:

 

  (i) any breach of any Warranty of PPP contained in this Agreement which
survives Closing; and

 

  (ii) any other breach of the Agreement by PPP, including a breach of any
covenant of Purchaser contained in this Agreement requiring performance after
the Closing Date.

 

7.3. Indemnification by Purchaser

Purchaser shall remunerate to Seller and PPP any damages as referred to in
Section 6:96 and further of the Dutch Civil Code, suffered or incurred by Seller
or PPP to the extent arising from:

 

  (i) any breach of any Warranty of Purchaser contained in this Agreement which
survives Closing; and

 

  (ii) any other breach of the Agreement by the Purchaser, including a breach of
any covenant of Purchaser contained in this Agreement requiring performance
after the Closing Date.

 

7.4. Survival of Representations

The Warranties, covenants and agreements contained in this Agreement and all
other provisions of this Agreement shall survive Closing for a period of three
(3) years.

 

7.5. Limitation as to amount

Seller and PPP shall not be liable for breach of any of their obligations under
this Agreement insofar as the aggregate amount to be paid in the event of
breaches of their respective obligations under this Agreement by them exceeds
the Purchase Price.

 

7.6. Breach of Warranty

In the event of any breach of the Warranties, covenants and agreements contained
in this Agreement by a party, such breach can only lead to a claim for
remuneration of damages by the party to which the warranties were provided.

 

8. General Provisions

 

8.1. Assignment

Neither Seller nor Purchaser shall be entitled to assign or transfer (including
by operation of law in connection with a merger or consolidation of such party)
any of its rights or obligations hereunder, without the consent of the other
party.

 

16



--------------------------------------------------------------------------------

8.2. No Third-Party Beneficiaries

This Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.

 

8.3. Attorney Fees

A party in breach of this Agreement shall, on demand, indemnify and hold
harmless the other parties for and against all reasonable out-of-pocket
expenses, including reasonable legal fees, incurred by such other parties by
reason of the enforcement and protection of its rights under this Agreement. The
payment of such expenses is in addition to any other relief to which such other
parties may be entitled.

 

8.4. Notices

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by facsimile or sent,
postage prepaid, by registered post, certified or express mail or overnight
courier service and shall be deemed given when received as follows;

 

  (a) if to Purchaser

c/o Strategic Hotel Capital Inc.

77 West Wacker Drive, Suite 4600

Chicago, IL 60601

Attention: General Counsel

Fax: +1 312 658 5799

with a copy to:

Paul, Hastings, Janofsky & Walker (Europe), L.L.P.

88 Wood Street

London EC2V 7AJ

Attention: Mark J. Eagan

Fax: +44 20 7367 9645

 

  (b) if to Seller, to:

c/o 168 Robinson Road #37-01 Capital Tower S 068912

Republic of Singapore

Fax: 65-6889 6878

Attention: Company secretary

with a copy to:

GIC Real Estate International Pte Ltd

3rd Floor

105 Wigmore Street

London W1U 1QY

 

17



--------------------------------------------------------------------------------

United Kingdom

Fax: 44-207-496-8763

Attention: Mr. Andrew Fish

 

  (c) if to PPP, to:

c/o 168 Robinson Road #37-01 Capital Tower S 068912

Republic of Singapore

Fax: 65-6889 6878

Attention: Company secretary

with a copy to:

GIC Real Estate International Pte Ltd

3rd Floor

105 Wigmore Street

London W1U 1QY

United Kingdom

Fax: 44-207-496-8763

Attention: Mr. Andrew Fish

 

8.5. Interpretation; Exhibits and Schedules; Certain Definitions

 

  (a) The headings contained in this Agreement, in any Exhibit or Schedule
hereto and in the table of contents to this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Any matter set forth in any provision, subprovision, Section or
subsection of any Schedule shall, unless the context otherwise manifestly
requires, be deemed set forth for all purposes of the Schedules. All Exhibits
and Schedules annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein. Any
capitalised terms used in any Schedule or Exhibit but not otherwise defined
therein, shall have the meaning as defined in this Agreement. When a reference
is made in this Agreement to a Section, Exhibit or Schedule, such reference
shall be to a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

  (b) For all purposes hereof:

“Aareal Bank AG” means Aareal Bank AG, with its registered office in Wiesbaden,
the Federal Republic of Germany, and its commercial offices at Paulinenstrasse
15, Wiesbaden, the Federal Republic of Germany registered in the Commercial
Register in Wiesbaden, the Federal Republic of Germany under No. HRB 13184.

“Aareal Pledge” means the first ranking right of pledge on the EUH Shares in
favour of Aareal Bank AG as established by deed of pledge executed before a
substitute of Johan Kemper, civil law notary in Rotterdam, the Netherlands on
July 3, 2003.

 

18



--------------------------------------------------------------------------------

“Affiliate” means, in relation to any party, any other party who directly or
indirectly controls, is controlled by or is under the common control with, that
party; provided that the term “Affiliate” when applied to Seller shall not
include the Company or Repository or the direct or indirect subsidiaries of
either.

“Applicable Law” means any constitution, statute, law, regulation, ordinance,
rule, judgement, writ, order, decree, treaty, rule of common law, authorisation,
concession, accounting standards, licence, directive, guideline, policy,
requirement, or other legislative, governmental, judicial or administrative
order or restriction or any form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any executive,
legislative, judicial, administrative or other governmental authority having
jurisdiction over the matter in question, in each case as at the date of this
Agreement.

“Asset Management Agreement” means the asset management agreement dated as of
August, 1999 by and among Seller, SHC Europe Investment Limited and SHC Europe
Asset Management Limited and subsequently assigned by SHC Europe Asset
Management Limited to SHC Asset Management, L.L.C. on December 31, 2002 and then
by SHC Asset Management, L.L.C to SHC DTRS, Inc. on June 16, 2004.

“August Participation” is defined in Section 10.4.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
national banking institutions in Chicago, London or Amsterdam are authorised or
required to close.

“Claim” means any claim for breach of any of the Warranties;

“Closing” means completion of the sale and purchase of the Shares by Seller to
Purchaser and the Assignment of Debt by PPP to Purchaser provided for in this
Agreement.

“Closing Date” means the date and time of which Closing takes place.

“Company” is defined in the Recitals to this Agreement.

“Company’s Accountants” means KPMG – Prague.

“Consent” is defined in Section 2.3.

“Contract” is defined in Section 2.3.

“Control” means, in relation to any party, the ability to direct the activities
of that party or the beneficial ownership of more than 50 per cent of the voting
rights generally exercisable at general, management or other equivalent meetings
of that party or by written consent.

 

19



--------------------------------------------------------------------------------

“Demand Promissory Note” means the demand promissory note dated as of August 16,
1999 entered into between the Company and Paris Properties Private Limited.

“Effective Date” is defined in the Heading to this Agreement.

“Governmental Entity” is defined in Section 2.3.

“Indemnity Agreement A” means the Indemnity Agreement dated as of December 6,
1999 between ABN AMRO Trust Company (Nederland) B.V. and Seller.

“Indemnity Agreement B” means the Indemnity Agreement dated as of January 1,
2000 between ABN AMRO Trust Company (Nederland) B.V. and Seller.

“Investment Agreement” means the Investment Agreement dated as of August 1999
between SHC Europe Investment Limited and Seller.

“Judgment” is defined in Section 2.3.

“Letter of Authorisation” means the letter by which Rajah & Tan is authorised to
lodge the notification of the discharge of the charge registered in favour of
Aareal Bank AG with the Accounting & Corporate Regulatory Authority in
Singapore.

“Loan Agreement” means the loan agreement made between Aareal Bank AG and the
Company dated as of June 26, 2003 as amended, supplemented or restated.

“Liens” means mortgages, liens, security interests, charges, easements, leases,
subleases, covenants, rights of way, options, rights of pre-emption, entitlement
to beneficial ownership, claims, restrictions, pledges, assignment,
hypothecations or liens of any kind or any agreement to create any of such
interests.

“March 31 Working Capital” means the working capital of the Company, Repository
and their respective subsidiaries as shown on the March 31 Working Capital
Statement and agreed to by Seller, PPP and Purchaser.

“March 31 Working Capital Payment” means the sum of USD 6,417,633, being 65% of
the March 31 Working Capital.

“March 31 Working Capital Statement” means the consolidated statement of working
capital for the Company, Repository and their respective subsidiaries as of
March 31, 2006 prepared by the Company Accounts pursuant to methodology agreed
to by Seller, PPP and Purchaser and attached to this Agreement as Schedule 1.

“Memorandum of Understanding” means the Memorandum of Understanding dated as of
August 13, 1999 between SHC Europe Investment Limited and Seller.

 

20



--------------------------------------------------------------------------------

“Notarial Deed” means the notarial deed by execution of which the Shares shall
be transferred from the Seller to Purchaser of which the draft in English in
agreed form is attached to this Agreement as Exhibit N.

“Notary” means Mr. A.J. Wiggers, his deputy or any other civil law notary at the
offices of DLA SchutGrosheide N.V., the Netherlands.

“Permits” means all certificates, licenses, permits, authorisations and
approvals issued or granted to the Company, Repository or their respective
subsidiaries.

“Permitted Liens” means (i) mechanics’, carriers’, workmen’s repairmen’s or
other like Liens arising or incurred in the ordinary course of business, Liens
arising under original purchase price conditional sales contracts and equipment
leases with third parties entered into in the ordinary course of business and
liens for Taxes that are not due and payable or that may thereafter be paid
without penalty, (ii) easements, covenants, rights-of-way and other similar
restrictions of record, (iii) any conditions that may be shown by a current,
accurate survey or physical inspection of the applicable property made prior to
Closing, (iv) (A) zoning, building and other similar restrictions, (B) Liens
that have been placed by any developer, landlord or other third party on
property over which the Company or the Subsidiaries has easement rights or on
any real property and subordination or similar agreements relating thereto and
(C) unrecorded easements, covenants, rights-of-way and other similar
restrictions and (v) other imperfections of title or Liens, if any, that,
individually or in the aggregate, do not materially impair, and could not
reasonably be expected materially to impair, the continued use and operation of
the assets to which they relate in the conduct of the business of the Company
and the Subsidiaries as presently conducted.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organisation.

“PPP Material Adverse Effect” is defined in Section 2.2.1.

“Purchase Price” is defined in Section 1.3.

“Purchaser” is defined in the Recitals to this Agreement.

“Purchaser Material Adverse Effect” is defined in Section 3.1.

“Seller” is defined in the Recitals to this Agreement.

“Seller Party Material Adverse Effect” is defined in Section 2.1.1.

“Shareholders’ Agreement” means the shareholders’ agreement dated as of June 23,
2004 between Seller and Purchaser.

“Statement of Satisfaction of Registered Charge” means the statement of
satisfaction of registered charge executed by Aareal Bank AG and the Seller.

 

21



--------------------------------------------------------------------------------

“Subordination Agreement A” means the subordination agreement dated as of
June 26, 2003 between Purchaser, the Company and Aareal Bank AG.

“Subordination Agreement B” means the subordination agreement dated as of
June 26, 2003, June 30, 2003 and July 03, 2003 between Seller, the Company and
Aareal Bank AG.

“Subordination Agreement C” means the subordination agreement dated as of
June 26, 2003 between SHC Europe L.L.C., the Company and Aareal Bank AG.

“Subordination Agreement D” means the subordination agreement dated as of
June 26, 2003, June 30, 2003 and July 03, 2003 between Paris Properties Private
Limited (an Affiliate of Seller), the Company and Aareal Bank AG.

“Subsidiaries” means all direct and indirect subsidiaries of the Company or
Repository.

“Target Group” means the Company, Repository and the Subsidiaries.

“Tax” means all (1) Federal, state and local, domestic and foreign, taxes,
assessments, duties or similar charges of any kind whatsoever, including all
corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, employment, excise, property, net worth, capital
gains, transfer, stamp, documentary, social security, payroll, environmental,
alternative minimum, occupation, recapture and other taxes, and including any
interest, penalties and additions imposed with respect to such amounts;
(2) liability for the payment of any amounts of the type described in Section
(1) as a result of being a member of an affiliated, consolidated, combined,
unitary or aggregate group; and (3) liability for the payment of any amounts as
a result of an express or implied obligation to indemnify any other person with
respect to the payment of any amounts of the type described in Section (1) or
(2).

“Terminating Agreements” means collectively, the Shareholders Agreement, the
Investment Agreement, the Asset Management Agreement, the Memorandum of
Understanding, the Indemnity Agreement A, Indemnity Agreement B, Subordination
Agreement B and Subordination Agreement D.

“Warranties” means the representations and warranties contained in Sections 2
and 3.

 

8.6. Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other parties.

 

8.7. Entire Agreement

It is agreed that:

 

22



--------------------------------------------------------------------------------

  (a) this Agreement, along with the Schedules and Exhibits hereto, contain the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and supersede all prior agreements (whether oral or
written) and understandings relating to such subject matter. None of the parties
shall be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein;

 

  (b) the only right or remedy of a party in relation to any statement,
representation, warranty, undertaking, assurance, collateral contract or other
provision set out in this Agreement shall be for breach of this Agreement to the
exclusion of all other rights and remedies; and

 

  (c) except for any liability which a party has under or in respect of any
breach of this Agreement, no party shall owe any duty of care or have any
liability in tort or otherwise to any other party in respect of, arising out of,
or in any way relating to the Transaction;

provided that this Section shall not exclude any liability for (or remedy in
respect of) fraudulent misrepresentation.

 

8.8. No Rescission

Seller, PPP and Purchaser hereby waive their right under Article 6:265 of the
Dutch Civil Code to rescind this Agreement, or demand in legal proceedings the
rescission of this Agreement.

 

8.9. Severability

If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other persons or circumstances.

 

8.10. Liability

Notwithstanding anything to the contrary in this Agreement, none of Seller and
PPP shall be liable for any of the obligations under this Agreement other than
its own obligations hereunder.

 

8.11. Governing Law

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws of the Netherlands; provided that the rules generally applicable to
purchase contracts as contained in Book 7 of the Dutch Civil Code shall be
deemed specifically excluded from applicability.

 

23



--------------------------------------------------------------------------------

  (b) Each of the parties agrees that the court of Amsterdam is to have
exclusive jurisdiction to settle any disputes (including claims for set-off and
counter claims) which may arise in connection with the transfer of legal title
to the Shares, and for such purposes irrevocably submit to the jurisdiction of
the court of Amsterdam.

 

9. Working Capital Adjustment

 

9.1. Working Capital Statement

Purchaser shall procure that as soon as possible, but in any event before
September 15, 2006 the Company’s Accountants will draw up a statement of working
capital for the Target Group as of July 31, 2006 and deliver the same to Seller
and Purchaser (the “July 31 Working Capital Statement”). The July 31 Working
Capital Statement will be prepared using the methodology, accounting policies,
principles, procedures, practices and format used to prepare the March 31st
Working Capital Statement reflecting current assets (excluding restricted cash
held for the FF&E reserve) minus current liabilities, except that:

(i) the July 31 Working Capital Statement will not contain any items that have
already been taken into account in determining the gross purchase price for the
Shares indicated in Section 1.3 after (1); and

(ii) since the principal balance of the Aareal Bank loan was deducted in full in
determining the purchase price for the Shares indicated in Section 1.3, the
working capital amount reported in the July 31, 2006 Working Capital Statement
will be increased by the amount of any principal payment on the Aareal Bank loan
in July 2006. Each principal payment will be converted to US dollars using the
spot rate reported by Bloomberg as of the close of business on the date of
payment.

 

9.2. Working Capital Resolution.

 

  (a) If Seller or Purchaser has any objections to this accountant’s statement,
they shall be notified to the other party within twenty (20) business days of
the draft being delivered to them. Where no objections have been submitted
within the aforesaid objection period of twenty (20) Business Days, the July 31
Working Capital Statement shall be binding on the parties hereto.

 

  (b) Where any objection has been submitted, Seller and Purchaser shall try to
resolve the issue. If Seller and Purchaser resolve the issue, the moment they do
so will be the moment on which the July 31 Working Capital Statement shall be
considered to be binding. Should they fail to do so within ten (10) days after
the end of the aforesaid objection period of twenty (20) Business Days (the
“Working Capital Disagreement Date”), then any such unresolved issue (for the
purpose of this Section the “Working Capital Open Issues”) shall be submitted to
and settled by an accountant of an independent reputable firm of accountants
other than Company’s Accountants (the “Independent Accountant”) to be jointly
appointed by the Seller and Purchaser within 2

 

24



--------------------------------------------------------------------------------

(two) weeks of the Working Capital Disagreement Date or, if Seller and Purchaser
fail to agree on such appointment within that period, by the Chairman of the
Netherlands Institute of Registered Accountants (“NIVRA”). Seller and Purchaser
shall within 10 (ten) Business Days after such appointment submit the July 31
Working Capital Statement and statements of their respective positions in
writing to the Independent Accountant. The Independent Accountant shall
determine the further procedural rules at his discretion. Seller and Purchaser
undertake to procure that the Independent Accountant shall then finally resolve
the Open Issues by way of a binding advice (“bindend advies”) in accordance with
this Agreement and that the Independent Accountant shall notify Seller and
Purchaser of his decision, inter alia certifying the final version of the
July 31 Working Capital Statement, as promptly as possible and in any event no
later than 40 (forty) Business Days after his appointment. The moment on which
the binding advice is rendered shall be the moment which the July 31 Working
Capital Statement becomes binding. The fees and expenses arising out of the
engagement of the Independent Accountant shall be borne as allocated by the
Accountant at his discretion. The failure of either the Seller or the Purchaser
to timely submit to the Independent Accountant a written statement of its
position or to otherwise fail to respond to any request of the Accountant for
information shall not preclude or delay the Independent Accountant’s
determination of the Working Capital Open Issues on the basis of the information
which will have been submitted. Seller and Purchaser shall, and the Purchaser
shall procure that the Company shall, give all information and assistance to the
Accountant requested by the Accountant for the preparation of his binding
advice. Simultaneously with providing such information to the Accountant, Seller
and Purchaser shall provide each other with the same information.

 

9.3. Adjustment to Consideration

 

  (a) Working Capital

 

  (i) If Working Capital in the July 31 Working Capital Statement exceeds the
March 31 Working Capital, Purchaser shall pay to Seller an additional amount
equal to 65 % of the excess of the July 31 Working Capital over the March 31
Working Capital as an increase in the Purchase Price.

 

  (ii) If the July 31 Working Capital is less than the March 31 Working Capital,
Seller shall repay to Purchaser an amount equal to 65% of such deficit as a
reduction in the Purchase Price.

 

  (iii) Any payments pursuant to this Section 9.3 shall be made on or before the
date five Business Days after the date on which the July 31 Working Capital
Statement has become binding.

 

25



--------------------------------------------------------------------------------

10. August Participation Payment

 

10.1. In the event that Closing takes place after August 1, 2006, an amount
shall be calculated as follows: 65% of the product of (i) the actual total
revenues of the Intercontinental Hotel Prague relating to the days of August
until Closing takes place, and (ii) the year-to-date July EBITDA margin of the
Intercontinental Hotel Prague (the “August Participation”). The August
Participation shall be calculated in the manner set out in the preceding
sentence by the Company’s Accountants as soon as possible after Closing and
shall be binding upon the Parties, unless in case of manifest error.

 

10.2. Within five (5) Business Days after the August Participation has become
binding, Purchaser shall pay the August Participation in cash by wire transfer
to an account designated in writing by Seller.

 

26



--------------------------------------------------------------------------------

Seller, PPP and Purchaser have duly executed this Agreement as of the date first
written above. This Agreement can be executed in counterparts.

 

EU-HOTEL PTE LTD By:  

/s/ Andy Fish

By:      Name:  

Andy Fish

Title:      PARIS PROPERTIES PTE LTD By:  

/s/ Andy Fish

By:      Name:  

Andy Fish

Title:      SHC PRAGUE INTERCONTINENTAL, L.L.C. By:  

/s/ Robert T. McAllister

By:      Name:  

Robert T. McAllister

Title:  

Senior Vice President, Texas

 

27